NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       07-7104


                                   DAVID O. KEEL,

                                                            Claimant-Appellant,


                                          v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      David O. Keel, of Hyrum, Utah, pro se.

       David Hibey, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With him
on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Bryant G. Snee, Assistant Director. Of counsel on the brief were David J.
Barrans, Deputy Assistant General Counsel, and Ethan G. Kalett, Attorney, United
States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                        NOTE: This disposition is nonprecedential.

      United States Court of Appeals for the Federal Circuit

                                        07-7104

                                    DAVID O. KEEL,

                                                 Claimant-Appellant,

                                            v.

                                R. JAMES NICHOLSON,
                              Secretary of Veterans Affairs,

                                                 Respondent-Appellee.

                                ____________________

                                DECIDED: July 12, 2007
                                ____________________



Before MICHEL, Chief Judge, LOURIE, Circuit Judge, and ROBERTSON, District
Judge. ∗

PER CURIAM.

       David O. Keel appeals from an order of the United States Court of Appeals for

Veterans Claims (the “Veterans Court”) affirming the decision of the Board of Veterans’

Appeals (the “Board”) that denied his claims to reopen previously denied claims for

service-connected disability compensation and denied his new claims for service-

connected disability compensation. Keel v. Nicholson, No. 04-1613 (Vet. App. Sept. 19,

2006). Because Keel only challenges factual determinations on appeal, we dismiss for

lack of jurisdiction.

       ∗
               Honorable James Robertson, District Judge, United States District Court
for the District of Columbia, sitting by designation.
                                   BACKGROUND

      Keel served on active duty in the United States Army from May to December

1980. In 1981, he filed several claims for service-connected disability compensation for

various conditions such as a hip injury, a back injury, and a broken nose. In December

1981, the VA Regional Office (“RO”) denied service-connected disability compensation

for those conditions. In 1998, Keel sought to reopen his claims, but the RO denied his

request.   In 2001 and 2002, Keel again attempted to reopen his previously denied

claims and also filed new claims for service-connected disability compensation. The

RO denied all the claims.

      On August 27, 2004, the Board denied his attempts to reopen the previously

denied claims and denied his new claims. The Board also addressed Keel’s contention

that certain post-service VA medical records existed, but that the VA had not obtained

them. The Board observed that while those records reflect treatment for a seizure that

Keel suffered, Keel had already admitted that he suffered a head injury post-service.

Because Keel did not allege that a head injury or seizure occurred during service, the

Board noted that any records pertaining to a post-service head injury would be

irrelevant to a claim for a service-connected disability. In any event, the Board noted

that the VA records were requested and obtained.

      On September 16, 2006, the Veterans Court affirmed the decision of the Board.

The Veterans Court rejected Keel’s argument that he was discharged from service in

1986 and concluded that the record established that he was discharged in December

1980. The court therefore determined that Keel was only entitled to service-connected

disability compensation for conditions incurred during his period of active duty through




07-7104                                    2
1980.     The Veterans Court also considered and denied two procedural motions,

including Keel’s motion to strike the VA’s citation to his DD Form 214, a form that states

that he was discharged in 1980 under honorable conditions, and his motion to

supplement the record with a letter dated subsequent to the Board’s decision.

        Keel timely appealed, and we have jurisdiction, if at all, pursuant to 38 U.S.C.

§ 7292(a).

                                        DISCUSSION

        The scope of our review of a Veterans Court decision is limited by statute. 38

U.S.C. § 7292. Under § 7292(a), we may review a decision by the Veterans Court with

respect to the validity of “any statute or regulation . . . or any interpretation thereof (other

than a determination as to a factual matter) that was relied on by the [Veterans] Court in

making the decision.”      38 U.S.C. 7292(a).       Unless there is a constitutional issue

presented, we may not review challenges to factual determinations or to applications of

law to facts. 38 U.S.C. 7292(d)(2).

        On appeal, Keel first states that the Veterans Court decision involved the validity

or interpretation of “Rule 35, 36,” although he does not provide further detail. Keel also

takes issue with the facts in DD Form 214, which states that he was honorably

discharged in December 1980, and argues that he was only released from active duty,

not discharged. Keel further argues that he was discharged in January 1986, not 1980,

as the Board and the Veterans Court determined. Keel also contends that his medical

records remained in Boise and that the VA knew of these records but refused to

consider them or turn them over to the Board.




07-7104                                        3
       The government responds that Keel is challenging factual determinations, which

this court lacks jurisdiction to review. The government states that Keel’s reference to

Rules 35 and 36 most likely refers to the Veterans Court’s Rules of Practice and

Procedure (“P&P”), and that with regard to P&P Rule 36, which pertains to entry of a

judgment, there is no indication that the Veterans Court should not have entered

judgment. The government further responds that the Board correctly determined that

Keel was honorably discharged in 1980 and thus correctly denied Keel’s motion to strike

any reference to his DD Form 214, which stated that he was honorably discharged then

and which the VA relied on to describe the nature of Keel’s service.    Moreover, to the

extent that Keel is challenging a procedural ruling, the government notes that such a

review is beyond the scope of this court’s jurisdiction. The government finally responds

that Keel’s other arguments relate to challenges to factual findings, and those

challenges are also beyond this court’s jurisdiction.

       We agree with the government and conclude that we lack jurisdiction to decide

this appeal. As stated above, under 38 U.S.C. § 7292(d)(2), this court may not review a

challenge to a factual determination or a challenge to a law or regulation as applied to

the facts of a particular case.    When asked in the informal brief form whether the

decision of the Veterans Court involved the validity or interpretation of a statute or

regulation, Keel checked the “yes” box and wrote “Rules 35, 36.” In the judgment form,

the court stated that it “has issued a decision in this case, and has acted on a motion

under Rule 35 of the Court’s Rules of Practice and Procedure.           Under Rule 36,

judgment is entered on this date.” P&P Rule 35 is entitled “Motions for Reconsideration,

or for a Decision by a Panel or by the Full Court,” and P&P Rule 36 is entitled “Entry of




07-7104                                      4
Judgment.” It appears that, having seen Rules 35 and 36 mentioned in the judgment

form, Keel’s statement that he is challenging “Rules 35, 36” means he is generally

contesting the decision of the Veterans Court, rather than the court’s interpretation of a

particular statute or regulation. Thus, we do not find that Keel’s appeal involves a

challenge to the court’s interpretation of a statute or regulation.

       Keel specifically challenges the contents of DD Form 214 including whether he

was in fact “honorably discharged” and whether that occurred in 1980.              Those are

factual determinations that we lack the power to review.              Keel further argues that

medical records existed but were not obtained by the VA. He also alleges that the VA

tampered with those records.       Those arguments also involve challenges to factual

matters that we cannot review.       Because Keel only challenges the Board’s factual

determinations and we lack jurisdiction to review them, his appeal is dismissed.




07-7104                                       5